Citation Nr: 0935694	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-22 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, Type II, from the initial grant of service 
connection.

2.  Entitlement to a compensable evaluation for diabetic 
retinopathy and bilateral cataracts, from the initial grant 
of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, F.W.




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and June 2003 rating decisions 
of the VA regional office (RO) in Nashville, Tennessee.  In 
January 2003, the RO, in part, granted service connection for 
diabetes mellitus, and denied service connection for an 
acquired psychiatric disorder (originally claimed as nervous 
condition).  In June 2003, the RO, in part, granted service 
connection diabetic retinopathy with bilateral cataracts, 
secondary to service-connected diabetes mellitus.  In March 
2008, a hearing was held at the RO before the undersigned 
member of the Board.  The Board remanded the Veteran's claims 
for additional development in June 2008.  

A June 2009 rating decision granted service connection for an 
acquired psychiatric disorder.  As such, that issue is not on 
appeal and is no longer before the Board.

The issue of entitlement to an initial, compensable 
evaluation for diabetic retinopathy and bilateral cataracts 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDING OF FACT

The Veteran's diabetes mellitus does not require the 
regulation of his activities (avoidance of strenuous 
occupational and recreational activities).



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for diabetes mellitus Type II have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);       38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
September 2002, prior to the initial adjudication of his 
claim, informed the Veteran of the information necessary to 
substantiate his claim.  He was also informed of the evidence 
VA would seek on his behalf and the evidence he was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  As to the issue of 
higher initial disability ratings, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  Sutton v. Nicholson, 20 Vet. 
App. 419 (2006) (citing Dingess).  This initial letter did 
not inform him of the information necessary to establish an 
effective date or disability rating.  However, an additional 
notice letter, issued in April 2006, informed the Veteran of 
the manner in which VA assigns initial ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, supra.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2008).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board notes that the Veteran submitted a 
statement, received in August 2009, in which he noted current 
treatment by a private provider for insomnia; however, as 
these records appear to relate to an issue not before the 
Board, the Board finds that such records do not appear to be 
relevant to the issues decided herein.  Further, the Veteran 
has reported his participation in a six-year diabetic 
research program, conducted at Vanderbilt University Medical 
Center.  VA attempted, in December 2005, to retrieve these 
records.  The attempt resulted in a negative response.  To 
that end, the Board notes that the duty to assist is a two-
way street.  If an appellant wishes help, he cannot passively 
wait or it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Therefore, although the Veteran maintains that 
additional treatment records are available, the Board has 
satisfied its duty to assist via the December 2005 attempt to 
obtain these records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded a VA examination to assess the current severity 
of his diabetes in April 2007.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The VA opinion obtained in this case is adequate, as 
it is predicated on a reading of pertinent medical records 
and provided findings relevant to the applicable rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  See 
38 C.F.R. § 3.159(c) (4) (2008).  The VA examination report 
is thorough and supported by the record.  The examination 
noted above is therefore adequate upon which to base a 
decision.  Further, the duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased ratings

The Veteran seeks an initial disability rating in excess of 
20 percent for diabetes mellitus, Type II. 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2008). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The United States 
Court of Appeals for Veterans Claims (Court or CAVC) has also 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods 
where the Veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  

The Veteran's diabetes mellitus is currently evaluated as 20 
percent disabling.  Under Diagnostic Code 7913, Diabetes 
mellitus, a 20 percent rating is warranted for diabetes 
requiring insulin and restricted diet; or oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is warranted 
for diabetes requiring insulin, restricted diet, and a 
regulation of activities.  A 60 percent rating is warranted 
when the condition requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted when 
the condition requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  In addition, a 
note following the rating criteria indicates that compensable 
complications from diabetes mellitus are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  However, noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

In this case, the Veteran contends that his ongoing treatment 
for diabetes mellitus, Type II, is indicative of a higher 
disability rating.  During the Veteran's Board hearing, the 
Veteran's representative noted that the Veteran was on a 
restricted diet and was forced to regulate his activities due 
to the possibility of a hypoglycemic reaction.  The Veteran 
testified that, if he exerted himself, he would fall into a 
diabetic coma.   See Hearing transcript, p. 10

The Board has also reviewed lay statements, submitted in 
support of the Veteran's claim, received in September 2003.  
These statements indicated that the Veteran has a problem 
with diabetes, and that he is insulin-dependent.

An August 2004 statement by a private provider indicated that 
the Veteran was on a restricted diet and instructed on 
carbohydrate counting.  It was further noted that the Veteran 
regulated his activities due to the possibility of a 
hypoglycemic reaction.

The Veteran was initially afforded a VA examination to 
evaluate his diabetes in February 2003.  At that time, the 
Veteran reported a 29-year diabetic history.  The Veteran 
denied hospitalization due to ketoacidosis or hyperglycemic 
reactions.  The Veteran exercised by walking three miles five 
times per week.  The examiner noted that the Veteran's 
diabetes was uncontrolled.

A January 2004 VA examination further noted that the Veteran 
had not been hospitalized due to ketoacidosis or 
hyperglycemic reactions.  The examiner reported that the 
Veteran was taking insulin, and that he was on a restricted 
diet.  At that time, the Veteran denied any restriction of 
his activities.  

Most recently, an April 2007 VA examination report noted that 
the Veteran's diabetes had become progressively worse.  The 
Veteran was treating his disability with insulin and oral 
medication.  While episodes of hypoglycemic reactions and/or 
ketoacidosis were noted, these diabetic complications did not 
require hospitalization.  The Veteran provided a medical 
history of a restricted diet and a restriction in his ability 
to perform strenuous activities, because any physical 
exertion can cause hypoglycemia.  The examiner noted a 
significant effect on the Veteran's occupation as the Veteran 
reported that he had to quit work because he reportedly could 
not balance well and had decreased mobility due to 
neuropathy.  Effects on usual daily activities varied from 
none to moderate other than sports which were reported to be 
prevented; the effect of the Veteran's diabetes on exercise 
was reported to be moderate.  

Outpatient treatment records confirm that the Veteran has 
been placed on an exercise program for his diabetes mellitus.  
There are no references to a prescribed prohibition as to 
strenuous activities.  In fact, VA outpatient records of 
record from 2002 through 2009 note that the Veteran was 
encouraged to exercise.  See VA treatment reports, September 
26, 2002; December 31, 2002; April 1, 2003; August 19, 2003; 
November 18, 2003; November 15, 2006; May 14, 2007; April 5, 
2008.  Private medical evidence of record, as well as VA 
outpatient treatments reports reviewed through February 2009, 
do not indicate that regulation of activities have been 
prescribed by a medical provider.

While the Board notes that the Veteran is now insulin 
dependant and is reportedly on a restricted diet, a 
disability rating of 40 percent would also require 
"regulation of activities."  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The Court held in Camacho v. 
Nicholson, 21 Vet. App. 360 (2007), that, "In order for a 
claimant to be entitled to a 40% disability rating for 
diabetes under Diagnostic Code 7913, the evidence must show 
that it is medically necessary for the claimant to avoid 
strenuous occupational and recreational activity."  That is 
not the case here.  The Veteran has not provided any clinical 
evidence revealing a health care provider prescribed 
regulation of strenuous activities due to his diabetes 
mellitus Type II.  While the August 2004 statement from a 
private provider noted that "[the Veteran] regulates 
activities due to possibility of hypoglycemic reaction," the 
physician did not indicate that such regulation was 
prescribed.  In fact, as noted above, the Veteran has been 
counseled on numerous occasions to increase his level of 
exercise.   Because the Court in Camacho held that "all 
criteria must be met to establish entitlement to a 40 % 
rating," a higher disability evaluation is not warranted in 
this case.  Id.

While the Board has reviewed the lay statements offered by 
the Veteran and others in support of his claim, none of these 
statements amount to a prescribed regulation of activities as 
necessitated by applicable regulations, as well as the 
holding in Camacho.  

Accordingly, the Board finds that the most probative evidence 
of record establishes that the Veteran's diabetes mellitus 
does not require the regulation of his activities as defined 
by the applicable rating criteria.  Although the Veteran's 
report of regulation of strenuous activity was noted in the 
April 2004 VA examination, the examiner did not indicate that 
the Veteran's activities were indeed regulated by a medical 
provider.  Therefore, a rating in excess of 20 percent under 
Diagnostic Code 7913 is not warranted.

The Board lastly has considered whether the case should be 
referred for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

A review of the record reveals that the RO declined to refer 
the evaluation of the Veteran's disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for the issue of entitlement 
to a higher initial evaluation.  In this instance, the rating 
criteria are not inadequate.  A higher rating is available 
for diabetes under the Diagnostic Code, however, the Veteran 
simply does not meet those criteria.  Therefore, the Board 
finds no basis for further action on this question with 
regard to this issue.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. The preponderance is against the Veteran's 
claim, and it must be denied.




ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus Type II is denied.


REMAND

The Board has determined that additional development is 
necessary to ensure compliance with VA's duties to assist the 
Veteran in the development of his claims.  

While the Veteran has been afforded several examinations in 
connection with his service-connected eye disability, a 
letter received in August 2009 indicated that his condition 
had significantly worsened since his VA examination in 2007.  
The Veteran stated that a private treatment provider, in June 
2009, at the Chattanooga Eye Institute informed him that his 
eyes had significantly changed due to the advancement of his 
diabetes. 

As such, the "duty to assist" also requires a "thorough 
and contemporaneous medical examination" that is sufficient 
to ascertain the current level of disability, and accounts 
for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

On remand, the Veteran should be afforded an additional VA 
examination to ascertain the current nature and extent his 
currently service-connected ocular disability.  

The Board observes that the Veteran's statement reporting 
private treatment for his eye disability noted relevant 
treatment records which are not currently associated with his 
claims file.  He indicated that records from this facility 
may be potentially probative to his claim.  When reference is 
made to pertinent medical records, VA is on notice of their 
existence and has a duty to assist the Veteran to attempt to 
obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  

On remand, the RO/AMC should contact the Veteran and obtain 
all proper release forms in order to procure any outstanding 
private treatment records, to include the private provider 
identified in a statement received in August 2009.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran 
and provide medical release forms, to be 
completed and signed by the Veteran, 
allowing VA to obtain treatment records 
from any named providers who have provided 
treatment for diabetic retinopathy and 
bilateral cataracts, to specifically 
include the private provider noted in the 
Veteran's August 2009 statement.  Once the 
forms are returned, the RO/AMC should 
attempt to obtain all indicated records.  
If any of the pertinent records are not 
available, or if the search for the 
records yields negative results, that fact 
should clearly be documented in the claims 
file.  

2.  Following the receipt of the records 
requested in paragraph 1 above, if 
available, the RO/AMC should make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a VA examination in the 
appropriate specialty in order to 
ascertain the current nature and extent of 
the Veteran's service-connected eye 
disabilities.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims folder 
must be made available to the examiner for 
review, and the examiner must indicate 
whether such a review was performed.  

3.  Following all development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


